Filed 4/4/14 P. v. Warneckedavis CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064686

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. Nos. SCD240587,
                                                                                      SCD243045)
DANNY WARNECKEDAVIS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Eugenia A.

Eyherabide, Judge. Affirmed.

         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Danny Warnekedavis was charged in San Diego County case No. SCD240587

(SCD240587) with commercial burglary (Pen. Code, § 459) and petty theft with three

priors (§§ 484/490.5), with an allegation that he had served a prior prison term (§ 667.5,
subd. (b)). The parties entered into a plea bargain pursuant to which Warnekedavis

pleaded to petty theft with a prior conviction, along with admitting the prison prior, with

the further agreement the other charges and allegations would be dismissed and he would

receive a local term as a condition of probation and receive credit for time served.

       Warnekedavis was subsequently charged with numerous counts in a new case, San

Diego County case No. SCD243045, which included one count of stalking in violation of

a court order (§ 646.9, subd. (b)), two counts of making criminal threats (§ 422), two

counts of assault with a deadly weapon (§ 245, subd. (a)(1)), disobeying a domestic

violence order (§ 273.6, subd. (a)), kidnapping (§ 207, subd. (a)), dissuading a witness

(§ 136.1, subd. (b)(1)), vandalism (§ 594, subds. (a), (b)(2)(A)), receiving stolen property

(§ 496, subd. (a)), and battery (§ 243, subd. (e)(1)). The complaint also alleged he had

served a prior prison term (§ 667.5, subd. (b)). The parties entered into a plea bargain

pursuant to which Warnekedavis pleaded guilty to stalking in violation of a court order

and one count of assault with a deadly weapon, and admitted an enhancing allegation,

with the further agreement that the total sentence in SCD243045 and SCD240587 would

not exceed a combined term of five years eight months.

       In July 2013 Warnekedavis was sentenced in both cases. In case No. SCD243045,

he was sentenced to a total term of four years, together with various fines, and was given

specified custody credits. In case No. SCD240587, he was sentenced to a total term of

one year eight months, to run consecutive to the term imposed in case No. SCD243045

for a total term of five years eight months; the court also imposed various fines and fees


                                             2
and gave him specified custody credits. Warnekedavis subsequently filed a notice of

appeal. We affirm the judgment.

                                           FACTS

       In case No. SCD240587, Warnekedavis took $54 worth of items from a CVS

Store, and he admitted serving a prior prison term. In case No. SCD243045,

Warnekedavis on two occasions unlawfully, willfully and maliciously harassed the victim

and made credible threats to her in violation of a court restraining order in effect at the

time, and on a different occasion committed an assault on the victim while personally

using a deadly weapon.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436 and Anders v. California

(1967) 386 U.S. 738. Counsel has not identified any possible or arguable issue.

       We granted Warnekedavis permission to file a supplemental brief on his own

behalf, but he has not responded. A review of the record pursuant to People v. Wende,

supra, 25 Cal.3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no

reasonably arguable appellate issues. Warnekedavis has been competently represented

by counsel on this appeal.




                                              3
                                  DISPOSITION

      The judgment is affirmed.




                                                McDONALD, J.

WE CONCUR:


BENKE, Acting P. J.


IRION, J.




                                       4